Citation Nr: 1026819	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a skin disability, to 
include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1994 to March 1999 
and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the benefits sought on appeal.  The 
appellant submitted a Notice of Disagreement with these denials 
in September 2007.

The Board observes that, on his October 2008 VA Form 9, the 
appellant perfected his appeal only with respect to the issues of 
entitlement to service connection for right shoulder and skin 
disabilities and tinnitus.  His VA Form 9 did not indicate that 
he wished to perfect an appeal with respect to the issue of 
entitlement to service connection for PTSD.  However, the May 
2009 VA Form 8, Certification of Appeal, specifically noted that 
the issue of entitlement to service connection for PTSD was being 
certified to the Board.  Where the RO takes actions to indicate 
that such filing has been waived, for instance by certifying the 
appeal, the Board has jurisdiction to decide the appeal.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009). Therefore, although 
the appellant did not formally perfect an appeal with respect to 
the issue of entitlement to service connection for PTSD, the 
Board assumed jurisdiction over that issue.

In August 2009, the appellant presented sworn testimony during a 
Board video conference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the appellant's claims file.  Following that 
hearing, the appellant submitted additional evidence in support 
of his claims.  The appellant specifically waived agency of 
original jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2009).  Nevertheless, in view of the action taken below, initial 
consideration of that evidence by the RO should be undertaken.  

The issues of service connection for a skin disability and 
tinnitus are addressed REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant will 
be notified if further action on his part is required.


FINDINGS OF FACT

1.  At his August 2009 videoconference hearing, the appellant 
withdrew his appeal concerning entitlement to service connection 
for PTSD.

2.  The evidence of record is at least in equipoise as to whether 
the appellant's currently diagnosed right shoulder disability was 
caused or aggravated during a period of active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal for 
entitlement to service connection for PTSD by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  A right shoulder disability was incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As discussed below, the appellant has withdrawn his claim for 
service connection for PTSD and his claim of entitlement to 
service connection for a right shoulder disability has been 
granted.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2009).

As noted above, while the appellant did not file a substantive 
appeal with respect to his claim for service connection for PTSD. 
the RO took subsequent action indicating that such filing has 
been waived, and thus the issue was certified to the Board.  See 
Percy, 23 Vet. App. at 45-46.  However, at his August 2009 Board 
video conference hearing, the appellant indicated that he did not 
wish to continue an appeal as to that issue.  The appellant's 
written statement satisfies the requirements for the withdrawal 
of a substantive appeal.  38 C.F.R. §§ 20.202, 20.204(b) (2009).

As the appellant has withdrawn his appeal as to the issue of 
entitlement of service connection for PTSD, the Board has no 
jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection for 
PTSD is dismissed.

III.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For injuries alleged to have occurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  See Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) (2009).  "Satisfactory 
evidence" is credible evidence.  See Collette, 82 F.3d at 393.  
Such credible, consistent evidence may be rebutted only by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  The provision does not establish a 
presumption of service connection.  Rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette, 82 F.3d at 393.  The reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current disability 
or nexus to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Review of the appellant's service personnel records indicates 
that he served as a medical field service technician in the 
Southwest Asian Theater of Operations from March 2003 to May 
2003.  He received decorations consistent with overseas service 
in support of Operation Noble Eagle and Operation Enduring 
Freedom but not necessarily indicative of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply and the Board 
must determine if service connection for a right shoulder 
disability is warranted on a direct basis.  

The Board observes that the appellant has been diagnosed with a 
superior labral tear with a small paralabral cyst and mild to 
moderate subscapularis tendiopathy affecting his right shoulder.  
See E-mail Report from Kiowa District Hospital, February 4, 2010.  
Accordingly, element (1) under Hickson, current disability, has 
been met with respect to his right shoulder claim.  See Hickson, 
12 Vet. App. at 253.  The remaining questions, then, are whether 
elements (2) and (3) are satisfied with respect to the 
appellant's service connection claim.  Id.  

At the outset, the Board recognizes that the appellant's service 
treatment records are largely outstanding.  The RO made multiple 
attempts to obtain the appellant's service treatment records 
through the Naval Reserve Center in Wichita, Kansas, and the 
Military Records Specialist.  In May 2007, a formal finding was 
made that those records were unavailable.  

When an appellant's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the appellant's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that 
obligation by making multiple attempts to secure the service 
treatment records from a variety of sources, including from the 
appellant himself.  In response to those requests for 
information, the appellant notified VA that he did not have any 
service medical records in his possession, and was duly informed 
of the unavailability of such records.  

Additionally, in the case of missing service or other federal 
records, VA has a heightened obligation to explain its findings 
and conclusions and to carefully consider the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is a 
heightened obligation for VA to assist the Appellant in the 
development of his claim and to provide reasons or bases for any 
adverse decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 
Vet. App. 401 (1991) (holding that the heightened duty to assist 
an appellant in developing facts pertaining to his claim in a 
case in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  
In support of his claim, the appellant has presented written 
statements and Board testimony before the Board indicating he 
injured his right shoulder while serving in Iraq during the 
second Persian Gulf War.  Specifically, he testified at his 
August 2009 videoconference hearing that, "about three days 
after the invasion [of Iraq] started," he "fell out of a seven 
ton truck and fell on [his] [right] shoulder."  He added that, 
since that incident, he had experienced chronic right shoulder 
pain. 

Additionally, and most significantly, the appellant has submitted 
an October 2009 written statement from a former Army battalion 
surgeon who worked with him at the time of his reported injury.  
The former battalion surgeon corroborated the appellant's account 
of a right shoulder injury after falling off a truck during the 
first week of the Iraq invasion.  That surgeon indicated that he 
had personally treated the appellant for right shoulder and arm 
pain, which gradually improved over the next 2-3 weeks, at which 
time he was able return to full duty.  That surgeon further added 
that, because the battalion was "forward of the other higher 
level medical facilities" and its medical assets at that time 
"consisted only of a BaS without X-ray," he was unable to 
provide a contemporaneous clinical diagnosis for the appellant's 
shoulder condition.  Nevertheless, the surgeon opined that, based 
on the appellant's continuity of right shoulder symptomatology 
since service and subsequent diagnosis, it was likely that 
"fractured his right clavicle when he fell from the truck and 
that the pain and bone overgrown he current has in that area are 
related to that injury."

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Id.  The probative value of 
a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion submitted by the former Army 
surgeon assigned to the appellant's battalion, indicating that 
his current right shoulder disability was directly related to his 
March 2003 in-service injury, constitutes probative and 
persuasive medical opinion evidence.  The surgeon based his 
opinion on his actual treatment of the appellant in service.  
That surgeon also provided a rationale for why a right shoulder 
disability was not clinically diagnosed in service while 
demonstrating a familiarity with the appellant's post-service 
medical history.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
appellant's history, and the thoroughness and detail of the 
opinion).  Additionally, the Board considers it significant that 
the October 2009 opinion was undertaken directly to address the 
issue on appeal.  Moreover, that opinion is consistent with the 
other lay and clinical evidence and there are no contrary medical 
findings of record.

Furthermore, the Board observes that the appellant has provided 
credible lay statements and testimony regarding the chronic right 
shoulder problems he experienced as a direct result of his March 
2003 in-service injury and their subsequent recurrence.  Jandreau 
v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent 
to establish diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms supports a later diagnosis by a medical 
professional).

In light of the credible lay evidence; the medical records 
showing a currently diagnosed right shoulder disability, and, in 
particular, the probative opinion offered by the Army battalion 
surgeon, the Board finds that the balance of positive and 
negative evidence is at the very least in relative equipoise with 
respect to the appellant's claim.  The appellant is entitled to 
the 'benefit of the doubt' when there is an approximate balance 
of positive and negative evidence (i.e., where the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Indeed, as noted above, when at least a 
portion of the appellant's service treatment records are lost or 
missing, VA has a heightened duty 'to consider the applicability 
of the benefit of the doubt rule.'  See, e.g., Cuevas.  
Accordingly, resolving all doubt in favor of the appellant, the 
Board concludes that service connection for a right shoulder 
disability is warranted.


ORDER

The appellant's appeal as to the issue of entitlement to service 
connection for PTSD is dismissed.

Entitlement to service connection for a right shoulder disability 
is granted.


REMAND

Unfortunately, the Board finds that additional evidentiary 
development is necessary prior to the adjudication of the 
appellant's claims of entitlement to service connection for a 
skin disability and tinnitus.

The appellant, in written statements and testimony before the 
Board, contends that the above disabilities had their onset 
during his period of service in Southwest Asia theater of 
operations during the second Persian Gulf War.  Specifically, he 
asserts that he first noticed a skin rash on his legs about two 
to three months after he returned from Iraq.  Additionally, the 
appellant alleges that his tinnitus arose from acoustic trauma 
incurred during the "30 to 45 days" he spent "clearing bunkers 
in Iraq," a mission that involved "traveling around the 
countryside looking for weapons caches" and "blowing things 
up." 

Initially, the Board notes that the appellant has been diagnosed 
with a bilateral leg rash (erythema and plague, ruled out 
leishmaniasis).  See E-mail Report from Kiowa District Hospital, 
February 4, 2010; Medicine Lode Physicians Clinic Treatment 
Records, July 6, 2006.  Accordingly, element (1) under Hickson, 
current disability, has been met with respect to his claim for a 
skin disability.  Moreover, while the appellant does not contend, 
and the evidence of record does not otherwise show, that he has 
received any clinical treatment for tinnitus, he has reported 
ongoing ringing in his ears since his tour of duty in Iraq.  The 
Board notes the appellant is competent to diagnose tinnitus 
himself, as well as to report when the disorder began.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  
Consequently, the Board finds that, on the basis of the 
aforementioned lay evidence, element (1) under Hickson has also 
been met with respect to the appellant's tinnitus claim.  See 
Hickson, 12 Vet. App. at 253 (1999).  The remaining questions, 
then, are whether elements (2) and (3) are satisfied with respect 
to the appellant's service connection claims.  Id.  

As noted above, the appellant's service personnel records show 
that he received decorations consistent with service in the 
Southwest Asia theater of operations, but not necessarily 
indicative of combat.  Thus, the appellant is not entitled to the 
combat presumption with respect to his claims.  38 U.S.C.A. § 
1154(b).  However, his service personnel records show that he was 
assigned to Army field medical battalion during the second 
Persian Gulf War and received the rifle sharpshooter ribbon.  
Thus, the Board finds that he was likely exposed to in-service 
acoustic trauma.

As noted above, the appellant's service treatment records are 
outstanding and the RO has issued a formal finding that those 
records are unavailable.  The Board observes that the appellant 
has expressly denied seeking in-service treatment for a skin 
disability or tinnitus.  Accordingly, the Board finds that 
remanding this case to search for any potentially missing service 
treatment records would be a redundant exercise and would result 
only in additional delay with no benefit to the appellant. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided); 
VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).

A remand is, however ,warranted for the purpose of affording the 
appellant VA examinations with respect to his skin disability and 
tinnitus claims.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 
Vet. App. 69 (1995).  In a claim for service connection, evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the appellant's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold 
for requirement that evidence indicate that claimed disability 
may be associated with in- service injuries for purposes of 
obtaining VA examination).

The Board recognizes that the appellant has submitted a July 2006 
private physician's statement noting a diagnosis of a bilateral 
skin rash that had persisted since September 2006 and was 
"possibly" caused by appellant's military service in Iraq.  
However, the private physician did not provide a rationale for 
his opinion or indicate that it was based on a review of the 
pertinent evidence in the appellant's claims folder.  
Accordingly, the Board finds that private physician's statement, 
standing alone, to be insufficient to warrant a grant of service 
connection.  38 C.F.R. § 4.1 (2009); Sklar v. Brown, 5 Vet. App. 
140 (1993). 

Nevertheless, as the appellant has presented competent credible 
evidence of a current skin disability and tinnitus, and it is 
unclear from the record whether or not those conditions are 
related to his military service, the Board finds that VA 
examinations and etiological opinions are necessary to fully and 
fairly assess the merits of the claims.  See McLendon, supra.

Additionally, the Board observes that while the appellant has 
been diagnosed with a particular skin disorder, he has also 
indicated that his private physician told him that his skin 
problems may also be related to an undiagnosed illness or 
illnesses incurred during his service in the Persian Gulf.  The 
Board is required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record as part of 
the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Accordingly, the Board finds it necessary to consider whether 
service connection for a skin disorder is warranted under the 
provisions of 38 C.F.R. § 3.317.  

Under that section, service connection may be warranted for a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1) (2009).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi-symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of 
service connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for 'direct service connection,' there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi-symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi-symptom 
illness.

A 'medically unexplained chronic multi-symptom illness' means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

As noted above, the appellant's service records demonstrate that 
he served in the Southwest Asia Theater of operations during the 
second Persian Gulf War.  Thus, for purposes of entitlement to 
compensation under 38 C.F.R. § 3.317(d), the appellant's status 
as a "Persian Gulf Veteran" is confirmed.  In view of the 
appellant's reports of chronic skin symptoms persisting for more 
than six months, it remains unclear to the Board whether those 
symptoms may be considered manifestations of an undiagnosed 
illness or a chronic multi-symptom illness.  Accordingly, the 
Board finds that, on remand, the appellant should be afforded a 
VA skin examination in accordance with Gulf War protocols.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the 
appellant for a VA examination with an 
appropriate expert to determine the 
nature, extent, and etiology of any skin 
problems, which he alleges may be due to 
his service in Southwest Asia during the 
Persian Gulf War.  The VA examiner should 
thoroughly review the appellant's claims 
file in conjunction with a copy of this 
REMAND and note this has been accomplished 
in the examination report.  Current VA 
Gulf War Examination Guidelines must be 
followed.  All indicated tests should be 
performed, and all findings reported in 
detail.  The VA examiner should provide a 
complete rationale for all conclusions and 
opinions and specifically consider the 
September 2006 private physician's 
statement indicating that the appellant's 
skin rash may be due to his service in 
Iraq.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

Specifically, the VA examiner's opinion 
should address the following:

(a)  State whether the appellant's 
complaints of skin problems are 
attributable to a known clinical 
diagnosis, or whether those problems are a 
manifestation of an undiagnosed illness.  

(b)  If the skin problems are determined 
to be attributable to a known clinical 
diagnosis, state whether it is at least as 
likely as not that the condition was 
incurred in or aggravated beyond its 
natural progression during any of the 
appellant's periods of active service.  In 
doing so, the examiner must consider the 
appellant's statements regarding 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where 
the examiner did not comment on the 
appellant's report of in-service injury 
and relied on the lack of evidence in the 
service medical records to provide a 
negative opinion). 

2.  The AMC is requested to schedule the 
appellant for a VA audiological 
examination with an appropriate expert.  
The VA examiner should thoroughly review 
the appellant's claims file in conjunction 
with a copy of this REMAND and note this 
has been accomplished in the examination 
report.  In determining the likely nature 
and etiology of the appellant's bilateral 
tinnitus, the VA examiner should state 
whether it is at least as likely as not 
that he suffers from this disability as a 
result of his time in active duty service.

Specifically, the VA audiological examiner 
should address the fact that the appellant 
served as a medic in Iraq in support of 
combat operations and received the rifle 
sharpshooter ribbon.  As part of this 
determination, the VA examiner should 
opine as to whether any acoustic trauma 
that the appellant was exposed to during 
active service is at least as likely as 
not the cause of any current tinnitus.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a 
Supplemental Statement of the Case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


